DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
 	Claims 1-17, 19, and 21-23 are pending in the application.  Claims 1, 7, 12, and 13-14 have been amended.  Claims 21-23 are new.  Claims 18 and 20 have been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-168651, 2019-026266, and 2019-120678 was each received on 09 September 2019 as required by 37 CFR 1.55.

Drawings
The drawings filed on 07 August 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahne et al. (US PGPub 2007/0139507 A1), hereinafter Ahne.
With regard to Claim 1, Ahne discloses a printer (Abstract; Fig. 2; printer 10) comprising: 
(Fig. 2; body 22); 
a recording device disposed on a bottom of the housing (Abstract; Figs. 2-3; ¶0018),
a sensor configured to detect a movement amount of the recording device (position encoder 16; ¶0031; Fig. 1); and 
circuitry (Fig. 1) configured to cause the printer to, 
obtain a selection of a print start position (¶0030, various distance offset parameters may be provided in memory card 40 to accommodate a desired amount of justification of the printed image, as desired; image may be shifted by modifying the distance offset parameter for the particular image; ¶0026, images are selectable from memory card by scrolling and choosing that which is desired to print; Note: although Ahne does not explicitly use the term “selection of a print start position” this is seen as an inherent teaching of device since the desired distance offset parameter and image is chosen as desired and thus the print start position is “selected” as a result of the distance offset parameter in order to function as intended) prior to a print start instruction (¶0026, after selecting image having distance offset parameter, then print button 44-4 is pressed and the user moves hand-operated printer 10; thus, print start instruction can either be the movement of the printer or the pressing of the print button and each happens after the obtaining of a selection of a print start position), and
in response to the print start instruction(¶0021, 0025-0026; select image having distance offset, press print button, printer movement), cause the recording device to start print processing of image data from the obtained selected start position (¶0029-0031), based on the movement amount detected by the sensor (¶0031).

With regard to Claim 2, Ahne further discloses wherein the obtained selected start position is a position not obscured by the housing at a time of accepting the print start (Figs. 2-6, markers 46, 48 not obscured by housing; ¶0030, other offsets and justifications can be accommodated as desired).

With regard to Claim 3, Ahne further discloses wherein the obtained selected start position is a position at which an outermost end of the bottom of the housing crosses a virtual line extending in a scanning direction (Fig. 2, scanning direction 50; bottom of housing crosses virtual line in scanning direction; bottom of housing further inward to center of housing than markers 48, 52; even so, distance offset parameters may be modified to a desired amount, ¶0030; Figs. 4-6; ¶0028; ¶0031-0036).

With regard to Claim 5, Ahne further discloses wherein the circuitry is configured to: set position information of the sensor on a coordinate system in which the obtained selected start position serves as an origin of a print target area (¶0029-0030; Fig. 3); calculate position information of the recording device based on the movement amount detected by the sensor (¶0031); and execute print processing of the image data based on the position information of the recording device (¶0031).

With regard to Claim 6, Ahne further discloses wherein the circuitry (Fig. 1) is configured to execute the print processing of the image data in the print target area in which the origin is set to the obtained selected start position (¶0029-0030; ¶0028, Lines 17-19).

With regard to Claim 7, Ahne discloses a printer (Abstract; Fig. 2; printer 10) comprising: 
a housing (Fig. 2; body 22); 
(Abstract; Figs. 2-3; ¶0018) and having a reference position (Figs. 4-6; markers 46, 48, 52; ¶0028; ¶0031-0035); 
a sensor configured to detect a movement amount of the recording device (position encoder 16; ¶0031; Fig. 1); and 
circuitry (Fig. 1) configured to cause the printer to, 
obtain a selection of a start position (¶0030, various distance offset parameters may be provided in memory card 40 to accommodate a desired amount of justification of the printed image, as desired; image may be shifted by modifying the distance offset parameter for the particular image; ¶0026, images are selectable from memory card by scrolling and choosing that which is desired to print; Note: although Ahne does not explicitly use the term “selection of a print start position” this is seen as an inherent teaching of device since the desired distance offset parameter and image is chosen as desired and thus the print start position is “selected” as a result of the distance offset parameter in order to function as intended) prior to a print start instruction (¶0026, after selecting image having distance offset parameter, then print button 44-4 is pressed and the user moves hand-operated printer 10; thus, print start instruction can either be the movement of the printer or the pressing of the print button and each happens after the obtaining of a selection of a print start position), in response to the print start instruction (¶0021, 0025-0026; select image having distance offset, press print button, move printer), set the obtained selected start position to one of the reference position and a different position from the reference position in a scanning direction (¶0021, 0025-0026; select image having distance offset, press print button; ¶0030-0031, distance offset, i.e. start position, may be modified as desired), and 
cause the recording device to start print processing of image data from the set start position (¶0029-0031), based on the movement amount detected by the sensor (¶0031).

With regard to Claim 8, Ahne further discloses an indication device configured to indicate setting of the start position (¶0024, 0029, 0031, 0033; LCD screen 42-1; Fig. 2).

With regard to Claim 9, Ahne further discloses an operation device configured to accept setting of the start position (¶0024, 0026; Fig. 2).

With regard to Claim 10, Ahne further discloses wherein the circuitry (Fig. 1) is configured to receive setting of the start position from an information processing device that originates a print request (¶0023-0026; Figs. 1-2).

With regard to Claim 12, Ahne further discloses wherein the circuitry is configured to cause the printer to: set position information of the sensor on a coordinate system in which the obtained selected start position serves as an origin of a print target area (¶0029-0030; Fig. 3); calculate position information of the recording device based on the movement amount detected by the sensor (¶0031); and execute print processing of the image data based on the position information of the recording device (¶0031).

With regard to Claim 13,Ahne further discloses wherein the circuitry (Fig. 1) is configured to execute print processing of the image data in the print target area in which the origin is set to the start position (¶0029-0030; ¶0028, Lines 17-19), in response to setting of the obtained selected start position to the reference position of the recording device (¶0029-0030).

Ahne discloses a printer (Abstract; Fig. 2; printer 10) comprising: 
a housing (Fig. 2; body 22); 
a recording device disposed on a bottom of the housing (Abstract; Figs. 2-3; ¶0018); and circuitry (Fig. 1) configured to cause the printer to,
obtain a selection of a print start position (¶0030, various distance offset parameters may be provided in memory card 40 to accommodate a desired amount of justification of the printed image, as desired; image may be shifted by modifying the distance offset parameter for the particular image; ¶0026, images are selectable from memory card by scrolling and choosing that which is desired to print; Note: although Ahne does not explicitly use the term “selection of a print start position” this is seen as an inherent teaching of device since the desired distance offset parameter and image is chosen as desired and thus the print start position is “selected” as a result of the distance offset parameter in order to function as intended), prior to a print start instruction (¶0026, after selecting image having distance offset parameter, then print button 44-4 is pressed and the user moves hand-operated printer 10; thus, print start instruction can either be the movement of the printer or the pressing of the print button and each happens after the obtaining of a selection of a print start position),
receive image data from an information processing device that originates a print request (Fig. 1; ¶0017; 0021-0023; ¶0026); 
add margin data to the image data (¶0021, distance offset parameter stored in header of image data; ¶0022; 0025, may be changed); and
in response to the print start instruction, start print processing of the image data including the margin data from the obtained selected start position (¶0025-0026, 0029-0031).


With regard to Claim 15, Ahne further discloses wherein a width of the margin data in a scanning direction is equivalent to a distance in the scanning direction from a reference position of the recording device to a visible position not obscured by the housing (¶0029; offset distance D1, e.g. Fig. 3; markers 46, 48 not obscured by housing and visible on LCD screen 42; ¶0030, other offsets and justifications can be accommodated as desired).

With regard to Claim 16, Ahne further discloses wherein the visible position is a position along an outermost end of the bottom of the housing (marker 48-1 is a position along an outermost end of the bottom of the housing as shown below in Fig. 2; ¶0030, other offsets and justifications can be accommodated as desired).

    PNG
    media_image1.png
    555
    691
    media_image1.png
    Greyscale


Ahne further discloses wherein the recording device includes a nozzle (¶0018; Fig. 3; nozzles 36) and a reference position at a bottom of the recording device corresponds to a position of the nozzle (Fig. 3; ¶0029; distance D1; ¶0036, Fig. 6; Spaces S1-S3, S5).

With regard to Claim 19, Ahne further discloses wherein the recording device includes a nozzle (¶0018; Fig. 3; nozzles 36) and a reference position at a bottom of the recording device corresponds to a position of the nozzle (Fig. 3; ¶0029; distance D1; ¶0036, Fig. 6; Spaces S1-S3, S5).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Nakazawa (US PGPub 2018/0178557 A1).
With regard to Claim 4, Ahne further discloses wherein the circuitry (Fig. 1) is configured to cause the printer to: set a size of a print target area based on the obtained selected start position (Fig. 6; ¶0036; 0030), however Ahne does not explicitly disclose to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data; and edit the image data to fit the print target area.
The secondary reference of Nakazawa discloses to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data (Abstract); and edit the image data to fit the print target area (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the size adjustment of Nakazawa, with the printer of Ahne, in order to solve a case where the printed image spreads out of a desired print area or falls outside the sheet of paper during printing, as taught by Nakazawa (¶0003).

With regard to Claim 11, Ahne further discloses wherein the circuitry (Fig. 1) is configured to cause the printer to: set a size of a print target area based on the set start position (Fig. 6; ¶0036, 0030), however Ahne does not explicitly disclose to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data; and edit the image data to fit the print target area.
The secondary reference of Nakazawa discloses to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data (Abstract); and edit the image data to fit the print target area (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the size adjustment of Nakazawa, with the printer of Ahne, in order to solve a case where the printed image spreads out of a desired print area or falls outside the sheet of paper during printing, as taught by Nakazawa (¶0003).

With regard to Claim 21, Ahne further discloses wherein the circuitry is configured to cause the printer to, set coordinates of a position of the sensor relative to a reference position of the recording device (sensor encoder is mounted to the printer body 22, ¶0022, thus relativity of position between reference position and mounted encoder is inherent) based on the print start position (¶0029-0031; Figs. 2-3), and in response to a print start instruction (¶0026, print button pressed or movement of printer), cause the recording device to start the print processing of the image data from the obtained selected start position (¶0031), further based on the set coordinates (¶0031; Figs. 2-3).

Ahne further discloses wherein the circuitry is configured to cause the printer to, set coordinates of a position of the sensor relative to the reference position of the recording device (sensor encoder is mounted to the printer body 22, ¶0022, thus relativity of position between reference position and mounted encoder is inherent; sensor coordinates is equivalent to the printer coordinates in this regard) based on the set start position (¶0031; Figs. 2-3), and cause the recording device to start the print processing of the image data from the set start position (¶0029-0031; Figs. 2-3), further based on the set coordinates (¶0022; 0031; Figs. 2-3).

Allowable Subject Matter
Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 23 is that applicants claimed invention includes a printer having circuitry configured to cause the printer to, obtain a selection of a print start position, set coordinates of a position of the sensor relative to a reference position of the recording device based on the print start position, the coordinates of the position of the sensor being set to first coordinates if the print start position is a first position and the coordinates of the position of the sensor being set to second coordinates if the print start position is a second position different from the first position, and in response to a print start instruction, cause the recording device to start print processing of image data from the obtained selected start position, based on the movement amount detected by the sensor and the set coordinates.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
  



Response to Arguments
Applicant's arguments, see pages 8-10, filed 26 May 2021 with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 102(a)(1), have been fully considered, but they are not found persuasive. 
Re. Claim 7: Applicant argues that the cited reference of Ahne does not “teach that the start position is selected before the print instruction.”  However, examiner disagrees as carefully outlined in the rejection above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853